t c memo united_states tax_court willie c jackson jr petitioner v commissioner of internal revenue respondent docket no 19243-09l filed date willie c jackson jr pro_se katherine lee kosar for respondent memorandum opinion kroupa judge this collection review matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that he is entitled to 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code unless otherwise indicated judgment as a matter of law on whether the appeals_office correctly determined to sustain the proposed levy against petitioner to collect the unpaid amounts he reported due on the late-filed income_tax returns for and years at issue we shall grant respondent’s motion background petitioner resided in ohio at the time he filed the petition petitioner failed to timely file a return for several years petitioner eventually filed a return for all years at issue in on each return petitioner reported a tax due but failed to pay it respondent then assessed the dollar_figure shown due on the returns and dollar_figure of statutory interest under sec_6601 respondent also assessed dollar_figure of late payment and late filing additions to tax additions for the years at issue petitioner failed to pay the assessed amounts respondent thereafter sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing levy notice petitioner timely requested a face-to-face collection_due_process cdp hearing that he wanted to record petitioner also challenged respondent’s collection activity as well as the underlying tax_liabilities that he had reported on the returns petitioner also 2all amounts are rounded to the nearest dollar 3respondent applied twelve dollar_figure payments that petitioner filed with his returns against petitioner’s liabilities asked that the additions and interest be abated and that alternative collection methods be considered settlement officer deborah douglas so douglas was assigned petitioner’s collection case so douglas mailed a letter to petitioner to schedule a telephone conference so douglas informed petitioner that to have a face-to-face meeting he had to submit copies of federal_income_tax returns for and as well as verify he was current with estimated_tax payments for and so douglas also requested that petitioner submit complete financial information on form 433-a collection information statement for alternative collection methods to be considered so douglas also asked petitioner to provide reasonable_cause for his late payments and late filings for the four years at issue if he wished to have the additions to tax for those years abated and to send copies of amended returns for those years if he disagreed with the self-assessed amounts so douglas stated in a followup letter dated date that petitioner had days from the date of the letter to provide so douglas with the requested information petitioner declined to participate in the scheduled telephone conference with so douglas and insisted on a face-to- face hearing petitioner failed to provide the requested financial information a completed form 433-a or amended returns to so douglas by the stated deadline so douglas reviewed the material and arguments petitioner presented and determined to sustain the proposed levy so douglas sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or determination notice sustaining the proposed levy regarding the four years at issue the determination notice stated that petitioner did not offer any collection alternatives and failed to show that his tax_liabilities differed from those that he reported on the income_tax returns he filed for the years at issue petitioner timely filed an imperfect petition seeking relief from the determination notice petitioner filed an amended petition contending that so douglas did not provide him the opportunity to challenge the existence of the underlying liabilities and denied him the right to a face-to-face hearing respondent moved for summary_judgment petitioner failed to file an objection and also failed to appear at calendar call for the scheduled hearing on respondent’s motion discussion we are asked to decide whether it is appropriate to grant summary_judgment in this collection review proceeding summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts to show that a question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 the court in collection review matters will review an appeals_office determination de novo where the underlying tax_liability is at issue 114_tc_176 a taxpayer’s underlying tax_liability may be at issue if the taxpayer did not receive a deficiency_notice or did not otherwise have an opportunity to dispute the tax_liability sec_6330 respondent was not obliged to issue a deficiency_notice here as the taxes in question were self- assessed see sec_6201 see also 122_tc_1 underlying tax_liability includes an amount self-assessed under sec_6201 thus the court will review de novo so douglas’ determination that petitioner is liable for the assessed amounts petitioner filed a return for each of the years at issue reported income_tax due for each year and failed to pay the amount reported as due petitioner now wants to contest liability for the taxes he reported petitioner did not provide so douglas or this court with any information to support any modifications to his outstanding federal_income_tax liabilities or the additions for any period at issue rather petitioner simply parrots the language of the statute and fails to make any relevant arguments petitioner has failed to support his challenge to the assessments here cf montgomery v commissioner supra we therefore conclude that petitioner is liable for the underlying amounts at issue petitioner also argues that so douglas denied him the right to a face-to-face hearing to challenge the underlying liabilities or raise collection alternatives we must review so douglas’ determination regarding the collection action for an abuse_of_discretion see 114_tc_604 a cdp hearing may consist of one or more written or oral communications between an appeals officer and the taxpayer sec_301_6330-1 q a-d6 proced admin regs see 115_tc_329 dinino v commissioner tcmemo_2009_284 this court and other courts have held that a face-to-face cdp hearing is not required under sec_6330 in all circumstances katz v commissioner supra telephone conference procedurally proper williamson v commissioner tcmemo_2009_188 taxpayer not entitled to face-to-face hearing stockton v commissioner tcmemo_2009_186 upholding denial of face-to-face conference leineweber v commissioner tcmemo_2004_17 prior telephone conversations constitute cdp hearing 270_fsupp2d_731 m d n c telephone conversations sufficed affd 85_fedappx_333 4th cir here so douglas exchanged written correspondence with petitioner and gave him ample opportunity to provide the requisite documentation for a determination and to raise relevant issues moreover so douglas requested that petitioner submit complete financial information on a completed form 433-a with supporting documentation for collection alternatives to be considered petitioner failed to submit the requested information so douglas also verified that all requirements of applicable law and administrative procedure had been met so douglas considered the issues petitioner raised and whether the proposed collection action balanced the need for efficient collection with any legitimate concerns of petitioner we do not find that so douglas abused her discretion in sustaining the proposed collection by levy we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit we conclude that there are no genuine issues of material fact and that respondent is entitled to summary_judgment as a matter of law to reflect the foregoing an appropriate order and decision will be entered for respondent
